Citation Nr: 0811997	
Decision Date: 04/10/08    Archive Date: 04/23/08

DOCKET NO.  04-27 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1944 to April 
1946.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  The appeal was remanded by the Board 
for additional development in July 2007.  The veteran's 
motion to advance his claim on the docket has been granted.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The veteran attended a VA examination in December 2007.  At 
the audiological portion of the examination, the veteran 
reported that he felt his hearing had worsened since a 
November 2002 examination.  During the examination, the 
veteran experienced excessive pain due to tic douloureux 
syndrome, which rendered the veteran unable to sit still and 
caused him to moan in pain.  As a result, the examination 
could not be completed.  However, the audiologist still 
opined that the veteran's hearing should not render him 
unemployable.  A general examination for the TDIU claim was 
also conducted, and that examiner based his opinion that the 
veteran's hearing did not cause his unemployability on the 
fact that the veteran was able to complete his audiological 
examination with the use of hearing aids.  However, no VA 
audiological examination had been completed at that time, and 
no such examination was completed before the claim was 
readjudicated.  

The July 2007 Board remand ordered that the veteran be 
scheduled for a VA examination to determine the current 
severity of his hearing loss.  As the December 2007 
examination was not completed and contains no audiological 
examination, a remand for a new examination is required.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  The Board regrets 
any further delay this causes.

At the incomplete audiological examination, the veteran said 
that he sees a private doctor regarding his hearing and was 
going in for a hearing test the following week.  These 
records should be obtained.  However, a VA examination may 
still be necessary, as an opinion on the veteran's 
employability cannot be offered without the results of the 
audiological examination.  An audiological examination must 
be completed or obtained, and an opinion on the veteran's 
employability should be offered after the results of this 
examination are reviewed.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's private 
audiological treatment records.  If 
these records cannot be obtained, then 
evidence of attempts to obtain them 
should be associated with the claims 
file.

2.  When the above development is 
completed and any available evidence 
identified by the veteran is obtained, 
the entire claims file must be made 
available to the VA examiner.  
Pertinent documents should be reviewed.

If the private audiological records 
contain a complete audiological 
examination from December 2007 or 
later, then no VA audiological 
examination is needed.  If they do not, 
the veteran should be given a complete 
VA audiological examination.

Once the above development is complete, 
the examiner should state whether it is 
at least as likely as not that the 
veteran's service-connected hearing 
loss alone renders him unable to secure 
or follow a substantially gainful 
occupation.  The examiner should 
explain his/her reasoning.

3.  After completing the above action, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim should be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case should be provided to the veteran 
and his representative.  After the 
veteran and his representative have had 
an adequate opportunity to respond, the 
appeal should be returned to the Board 
for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

